Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a continuation-in-part of application 14962076 filed on 12/08/2015. Claim 1 recited features which were not disclosed in the parent application, such as the circumferential length being 65-205mm, the elastic band having a width of 0.8-10mm, the first coupler not increasing the width or diameter of the connection region, etc. Thus, the effective filing date of the instant application is May 21st, 2019. 
Claim Objections
Claim 1 uses different terms for the same parts which is improper. For example, “the elastic band” and “the elongate band” are the same structure, “the second coupler” and “the shell” are the same structure, and “the first coupler” and “the first connection” are the same structure. Applicant is advised to amend the claim to remove the terms elongate, shell and first connection therefrom, e.g. “a length of the elastic band”…“first coupler second coupler protrudes outwardly 1-4mm from the elongated band”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the second coupler envelope only the first connection, where the first connection is the first coupler (“a first coupler for providing a first connection connecting the opposite ends of the elongated band together”. The original disclosure and drawings do not provide support for a second coupler which only covers/envelopes the first coupler/first connection. The word “only” does not appear in the disclosure at all and the drawings (Refer to Figures 8-10) depict the second coupler extending beyond the first coupler/first connection. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second coupler being made of a thermoplastic elastomer, does not reasonably provide enablement for the thermoplastic elastomer being free of rubber.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is conventional for thermoplastic elastomers to have a plastic component(s) and a rubber component (s). Thermoplastic elastomers are often also referred to as thermoplastic rubbers (see cited NPL) and in general, the terms elastomers and rubbers are synonymous. Thus, it is unclear which materials are being used to formulate a thermoplastic elastomer free of rubber (silicone or other rubber). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires the second coupler envelope only the first connection which is defined as the first coupler where the first coupler/connection connects the opposite ends of the band by joining the end surfaces thereof without increasing the width/diameter. However, claim 1 also requires the second coupler provide a second connection to the opposite ends of the band where it is unclear how the ends can be connected by the second coupler if the second coupler can only envelope the first coupler/connection which does not extend over the ends of the band as that would cause an increase in width/diameter. Additionally, it is unclear how the second coupler can couple and envelope the ends of the fabric layer if the second coupler envelopes only the first connection/coupler. The claim recites conflicting recitations which renders the claim indefinite.  
Claim 1 requires the second coupler be made of thermoplastic elastomer and the second coupler be free of silicone rubber, rubber or PVC. It is conventional for thermoplastic elastomers to have a plastic component(s) and a rubber component(s). Thermoplastic elastomers are often also referred to as thermoplastic rubbers and in general, the terms elastomers and rubbers are used synonymously. The disclosure does not provide examples of specific materials from which the second coupler is constructed which would meet the criteria set forth in the claims (thermoplastic elastomer free of rubber). Since specific materials are not disclosed and thermoplastic elastomers conventionally provide a rubber material, it is not understood which materials are being used to formulate the second coupler as claimed; thus, one of ordinary skill in the art would not be able to make the invention as claimed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 as amended requires the second coupler be free of silicone rubber, rubber and polyvinyl chloride; thus, claim 11 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ootani et al. (US 20190111631), Tsai (US 20110048450) and Yang (US 20130146083).
Regarding claims 1 and 11, Ootani et al. disclose a hair fastener (Refer to Figures 1-6 and annotated Figure 1 below) with a circumferential length from 65-205 mm (Refer to paragraph 0041), comprising: a. an elastic band (13) with a width from 0.8-10 mm (Refer to paragraph 0041), defining an outwardly facing surface along a length of the elongate band and with opposite ends (ends of 13 joined to form a loop) defining end surfaces positioned adjacent each other at a connection region thus forming a closed loop; b. a layer of fabric (15) enveloping along the length of the elastic band and with opposite ends at the connection region; c. a first coupler (adhesive 21 disposed on the end surfaces of the elastic band 13) for providing a first connection (see Figure 1 below which defines the first connection) connecting the opposite ends of said elongate band together; wherein: said first coupler connects said opposite ends of the elastic band together by joining at the end surfaces at the connection region but without increasing width or diameter of the connection region (the first coupler is the portion of adhesive between the end surfaces only and does not increase the width of the connecting region). However, Ootani et al. do not disclose a second coupler resembling a shell enveloping only the first connection such that the second coupler provides a second connection to opposite ends of the elastic band, protection of the first coupler and connection between opposite ends of the fabric layer, where the thickness of the second coupler is 1-4 mm such that the overall width of the closed loop at the connection region is increased by the second coupler by 2 to 8 and the second coupler is made of thermoplastic elastomer and free of any silicone rubber, rubber or polyvinyl chloride.  

    PNG
    media_image1.png
    498
    829
    media_image1.png
    Greyscale

Tsai discloses a similar hair fastener (Refer to Figures 1-8) comprising an elastic cord member (11) having opposing ends joined together by a first coupler so as to define a first connection (Refer to annotated Figure 4 below). Tsai teaches providing a second coupler (3 or 4) disposed over and enveloping the first connection which strengthens and protects the connection between opposing ends of the elastic cord member and also adorns the hair fastener by providing a decorative design. The second coupler also provides the first connection with a soft touch (Refer to paragraph 0019). Tsai teaches the second coupler can be a heat shrinking sleeve (Refer to paragraph 0017) or a molded sleeve made of rubber, silicone rubber and PVC or any of a variety of other flexible plastic materials (Refer to paragraph 0016 where other materials would be materials excluding those previously mentioned). 

    PNG
    media_image2.png
    540
    861
    media_image2.png
    Greyscale

It is well-known and conventional for such sleeves to be constructed of thermoplastic elastomers and have the claimed thickness (1-4mm) as demonstrated by Yang (Refer to paragraph 0026 disclosing a thermoplastic elastomer sheath having a thickness between 0.5 and 10 mm). The hair fastener disclosed by Yang provides a core or base material and a sheath disposed thereover, where the sheath may also be decorative, similar to the sheath/coupler of Yang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair fastener of Ootani et al. to include a second coupler resembling a shell enveloping only the first connection such that the second coupler provides a second connection to opposite ends of the elastic band, protection of the first coupler and connection between opposite ends of the fabric layer as taught by Tsai in order to protect the first connection, provide additional securement in this region, provide smooth/soft touch exterior and enhance the aesthetics of the device via the decorative design of the second coupler. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair fastener of the combination of Ootani et al, and Tsai such that the second coupler have a thickness of 1-4 mm and be made of thermoplastic elastomer free of PVC, as taught by Yang, since Tsai teaches the coupler may be made of any flexible plastic material and Yang demonstrates it is well known and conventional to use thermoplastic elastomer materials to construct such sheaths and for the thickness thereof to lie within the claimed range.  
The claimed phrase "molded over" is being treated as a product by process limitation; that is, the second coupler is formed by molding a material over the fabric layer and the ends of the elastic band. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 2, the combination of Ootani et al., Tsai and Yang disclose the hair fastener of claim 1 above, Ootani et al. further disclose the elastic band has a circular cross section (Refer to paragraph 0021) with a diameter from 1.8-8.0 mm (Refer to paragraph 0041). 
Regarding claim 3, the combination of Ootani et al. Tsai and Yang disclose the hair fastener of claim 1 above, Ootani et al. further discloses the elastic band has a quadrilateral cross section (Refer to paragraph 0021).
Regarding claim 4, the combination of Ootani et al. Tsai and Yang disclose the hair fastener of claim 1 above, Ootani et al. further disclose the elastic band is made from natural rubber (Refer to paragraph 0021).
Regarding claim 5, the combination of Ootani et al. Tsai and Yang disclose the hair fastener of claim 4 above, Ootani et al. further disclose the first coupler is in the form of a glue selected from a cyanoacrylate family (Refer to paragraphs 0031 and 0042).
Regarding claim 6, the combination of Ootani et al. Tsai and Yang disclose the hair fastener of claim 5 above, Ootani et al. further disclose the fabric is made of polyester (Refer to paragraph 0022). The claimed phrase "knitted or otherwise formed" is being treated as a product by process limitation; that is, fabric layer is made by knitting or using any other method of manufacture. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claims 7-9, the combination of Ootani et al., Tsai and Yang disclose the hair fastener of claim 6 above, Ootani et al. wherein the elastic band with said first and second couplers has a pull strength of at least 4 Kg, a pull strength of 4-15 Kg, and a pull strength of 10-15 Kg (Refer to Table 1 and paragraphs 0043-0045 of Ootani et al.). 
Regarding claim 10, the combination of Ootani et al., Tsai and Yang disclose the hair fastener of claim 1 above, wherein the fastener is free of clip, crimp or clamp for connecting the opposite ends of said elastic band together. 
Regarding claim 12, the combination of Ootani et al., Tsai and Yang disclose the hair fastener of claim 1 above, wherein the second coupler is configured with anti-slipping characteristics capable of enhancing grip of surrounding hair. The second coupler is made of TPE which enhances grip.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues Ootani does not teach a second coupler; the instant ground of rejection does not assert Ootani et al. provides a second coupler. Instead, the instant ground of rejection relies on Tsai for the teaching of a second coupler. The combination of Kraft et al., Tsai and Yang was not relied upon above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-270-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799